Citation Nr: 0028464	
Decision Date: 10/27/00    Archive Date: 11/01/00

DOCKET NO.  94-19 530	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
Philippines


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for the 
cause of the veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

John J. Crowley, Counsel


INTRODUCTION

The veteran served in recognized guerrilla service from July 
1943 to September 1945.  He died in August 1970.  The 
appellant is the widowed spouse of the veteran.

This matter is currently before the Board of Veterans' 
Appeals (Board) on appeal from a September 1993 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO).  In December 1998, the Board remanded this case 
to the RO in order to afford the appellant with a 
supplemental statement of the case.  This supplemental 
statement of the case was to provide the standards for what 
constitutes new and material evidence following Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998) and to advise her that a 
recent forfeiture decision would render moot any 
consideration of the issue of whether new and material 
evidence has been submitted to reopen a claim for the cause 
of the veteran's death.  The Board believed that this action 
was necessary in order to cure any possible notice of 
deficiency and "fair process" problem as noted by the 
United States Court of Veterans Claims (Court) decision in 
Marsh v. West, 11 Vet. App. 468, 470-1 (1998).  

In this particular case, it is clear that the recent 
forfeiture determination would dictate the outcome of this 
appeal.  The appellant, however, was not expressly advised in 
the course of the appellate development of her current claim 
that the forfeiture was a bar to benefits.  As these issues 
were "inextricably intertwined" the Board believed that 
notice must be provided to the appellant prior to a full 
adjudication of the new and material evidence claim.

In April 1997, the RO had provided the appellant with notice 
and charged her with violation of the provisions of 
38 U.S.C.A. § 6103(a) (West 1991).  The appellant disputed 
this determination in a written statement dated April 1997 
and received at the RO in May 1997.  In June 1997, the RO 
determined to submit the appellant's case to the Director, 
Compensation and Pension Service, Washington, D.C., for 
consideration of forfeiture.  The Director of Compensation 
and Pension Service issued a formal decision in June 1998.  
The VA did not receive a notice of disagreement to this 
formal determination.  

A supplemental statement of the case regarding whether the 
appellant had forfeited her rights to VA benefits was issued 
by the RO in July 2000.  The VA has not received a notice of 
disagreement or substantive appeal regarding the issue of 
forfeiture.  In written argument prepared by the appellant's 
representative in October 2000, it was indicated that no 
further argument or evidence would be submitted.  
Accordingly, the Board does not find the October 2000 written 
argument to be a valid notice of disagreement or substantive 
appeal to the July 2000 supplemental statement of the case.  
38 U.S.C.A. § 7105(a) (West 1991). 

It is important to note that even if the Board were to 
consider the 1997 statement as a somehow valid notice of 
disagreement to the June 1998 determination, a substantive 
appeal has not been received regarding the supplemental 
statement of the case (which addressed the issue of the 
imposition of forfeiture) dated July 2000.  Accordingly, the 
issue of forfeiture is not before the Board at this time.

While the issue of forfeiture will render moot the issue of 
whether or not the appellant has submitted new and material 
evidence to reopen a claim for service connection for the 
cause of the veteran's death, the issue of forfeiture is not 
before the Board at this time.  Nevertheless, in light of a 
valid notice of disagreement of the September 1993 rating 
determination, along with a valid substantive appeal to the 
January 1994 statement of the case, the issue of whether new 
and material evidence has been presented to reopen the claim 
of service connection for the cause of the veteran's death is 
before the Board at this time.  While the issue of forfeiture 
is inextricably intertwined with the claim of service 
connection for the cause of the veteran's death, this issue 
has been fully adjudicated by the RO and has not been 
appealed to the Board.  Accordingly, the Board may proceed 
with the adjudication of the issue of new and material 
evidence to reopen the claim of service connection for the 
cause of the veteran's death.


FINDINGS OF FACT

1.  All available, relevant evidence necessary for an 
equitable disposition of the appellant's appeal has been 
received.

2.  In a June 1989 rating determination, the appellant's 
claim of service connection for the cause of the veteran's 
death was denied by the RO.  She received notice of this 
determination that month.  A timely notice of disagreement to 
this determination was not received from the appellant.

3.  Since June 1989, the appellant has submitted fraudulent 
medical evidence in support of her claim.  In light of 
conclusive evidence that these materials are fraudulent, the 
appellant is not entitled to the presumption of credibility 
regarding evidence submitted in support of a petition to 
reopen a previously denied claim.  Accordingly, the 
additional evidence obtained since the RO's previous rating 
determination is not so significant that it must be 
considered in order to adjudicate fairly the appellant's 
claim of service connection for the cause of the veteran's 
death.


CONCLUSION OF LAW

New and material evidence to reopen the appellant's claim of 
service connection for the cause of the veteran's death has 
not been submitted.  Accordingly, the claim is not reopened.  
38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156(a) (1999).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

In August 1970, the RO contacted the appellant and noted that 
they had received a report of the death of the veteran.  In 
an August 1970 Certificate of Death, it was indicated the 
veteran had died that month from pneumonia due to old age.  
He was 70 years old.  In March 1977, the RO determined that 
there was no probable entitlement to death benefits because 
the veteran's death was not established by the evidence of 
record to have been due to his active military service.

In October 1985, the appellant requested that her claim for 
death benefits be reopened.  No additional evidence was 
submitted.  Accordingly, in a September 1986 determination, 
service connection for the cause of the veteran's death was 
again denied.

In May 1989, the appellant again applied for dependency and 
indemnity compensation for the cause of the veteran's death.  
Once again, no evidence was submitted.  Accordingly, the RO, 
in a June 1989 rating determination, was denied service 
connection for the cause of the veteran's death.  The 
appellant was notified of this determination that month.

In August 1993, the appellant petitioned to reopen her 
previously denied claim.  At this time, she submitted several 
documents in support of her claim.  Among these documents was 
a medical statement from Dr. Olimrio T. Roque allegedly dated 
December 28, 1946, in which it was indicated that the veteran 
was admitted to a hospital from December 20, 1946, to 
December 28, 1946, with a diagnosis of hypertension, 
pneumonia and other disorders.  The appellant also submitted 
a statement allegedly dated March 1947 and submitted by Angel 
R. Ferrer, M.D., noting treatment for a peptic ulcer.  An 
additional statement was submitted by Dr. Ferrer and dated 
January 1950.  It noted the veteran's condition from 1942 up 
to the year 1950.

In August 1996, the RO had the documents cited above verified 
for their authenticity with the Inspector General, Office of 
Investigations, VA Central Office, in Washington, D.C.  In a 
November 1996 forensic laboratory report, it was determined 
that all three documents, the January 1950 report of 
Dr. Ferrer, the March 1947 medical report of Dr. Ferrer, and 
the certification by Dr. Roque were prepared on a single 
typewriter.  It was found that the ballpoint ink used to 
prepare the first two documents was not commercially 
available until 1961. 

In a June 1998 determination, the Director of VA Compensation 
and Pension Service found that documents allegedly obtained 
from Camp Aguinaldo (the documents signed by Dr. Ferrer) were 
forged, having allegedly been prepared in 1947 and 1950, 
because the ink used in signing the documents was not readily 
available until 1961, some 11 to 14 years after the documents 
were dated.  Based on this determination, it was found that 
the appellant had knowingly and intentionally presented 
materially fraudulent evidence in order to establish her 
entitlement to VA benefits.  It was found that the appellant 
had violated the provisions of 38 U.S.C.A. § 6103(a) (West 
1991).  

A supplemental statement of the case regarding the issue of 
new and material evidence to reopen the claim of service 
connection for the cause of the veteran's death was issued by 
the RO in May 1997.  In December 1998, the Board remanded 
this case to the RO for the procedural development cited 
above.  In a July 2000 supplemental statement of the case, 
the RO noted that the imposition of forfeiture, (which 
constitutes a permanent bar to entitlement to VA benefits) 
will render moot the issue of whether she has submitted new 
and material evidence to reopen a claim for service 
connection for the cause of the veteran's death.  A notice of 
disagreement to the forfeiture decision has not been 
submitted by the appellant or her representative.  
Accordingly, this issue is not directly before the Board at 
this time.

Analysis

Pursuant to 38 U.S.C.A. § 5108 (West 1991), the Board must 
reopen a previously and finally disallowed claim when "new 
and material" evidence is presented or secured with respect 
to that claim.  See 38 U.S.C.A. § 7105(c) (West 1991) and 
Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998).  
38 C.F.R. § 3.156(a) (1999) provides as follows:  

New and material evidence means evidence not 
previously submitted to agency decision makers 
which bears directly and substantially upon the 
specific matter under consideration, which is 
neither cumulative nor redundant, and which by 
itself or in connection with evidence previously 
assembled is so significant that it must be 
considered in order to fairly decide the merits of 
the claim.

New evidence means more than evidence which has not been 
previously physically of record.  To be "new" additional 
evidence must be more than merely cumulative.  Colvin v. 
Derwinski, 1 Vet. App. 171, 174 (1991).  However, for the 
purposes of establishing whether new and material evidence 
has been submitted, the credibility of the evidence, although 
not its weight, is to presumed.  Justus v. Principi, 3 Vet. 
App. 510, 513 (1992). 

The Court in Elkins v. West, 12 Vet. App. 209 (1999), 
announced a post-Hodge three-step analysis to apply in 
determining whether to reopen previously and finally denied 
claims.  Under the Elkins test, the Board must first 
determine whether the veteran has presented new and material 
evidence under 38 C.F.R. § 3.156(a) in order to have a 
finally denied claim reopened under 38 U.S.C.A. § 5108.  
Second, if new and material evidence has been presented, 
immediately upon reopening the claim, the Board must 
determine whether, based upon all the evidence of record in 
support of the claim, the claim as reopened (as distinguished 
from the original claim) is well grounded pursuant to 
38 U.S.C.A. § 5107(a) (West 1991).  Third, if the claim is 
well grounded, the Board may then proceed to evaluate the 
merits of the claim but only after ensuring the VA's duty to 
assist under 38 U.S.C.A. § 5107(b) has been fulfilled.  

As noted above, for the purposes of establishing whether new 
and material evidence has been submitted the credibility of 
the evidence, although not its weight, is normally presumed 
under the Court's determination in Justus, 3 Vet. App. 
at 513.  As stated in Justus, this presumption is made only 
for the purpose of determining whether the case should be 
reopened.  However, based on the evidence cited above, the 
Board finds that the presumption of credibility regarding the 
submitted evidence does not apply in the unique circumstances 
of this case.

In the case before the Board at this time, the evidence 
submitted by the appellant has been found to be fraudulent.  
In light of this factual determination, the Board finds that 
the presumption of credibility regarding evidence submitted 
to reopen a previously denied claim has been decisively 
rebutted.  Once a party is demonstrated to have knowingly 
submitted fraudulent evidence in pursuit of a claim for 
benefits, the Board can find no legal authority nor any 
policy consideration that would warrant the application of 
the general presumption of crediblity reserved to those who 
seek entitlement to benefits in good faith.  By her actions, 
the claimant has demonstrated that she is "inherently 
incredible" in her representations.  While medical evidence 
that is clearly fraudulent may well be classed as "new and 
improvised," or perhaps "new and improved", it is not new 
and material.  False evidence does not bear substantially on 
the matter under consideration and certainly mandates no need 
to revisit the underlying issue.   Accordingly, the evidence 
submitted by the claimant provides no basis to reopen the 
previously denied claim.

In April 1997, the appellant stated that it was her late 
husband who submitted these documents when he was still 
living and that she had nothing to do with it.  This 
statement is clearly fraudulent.  In August 1993, the 
appellant submitted the documents cited within the forensic 
report of November 1996, years after the veteran's death.  
Such a contention only reinforces the determination that the 
presumption of credibility has been rebutted.

While the November 1996 forensic laboratory report was unable 
to determine that the ink used to prepare the certification 
of Dr. Roque dated December 28, 1946, as being fraudulent, 
the Board cannot ignore the fraudulent reports submitted by 
the appellant and the fact that all these reports were 
written on the same typewriter.  This laboratory report 
provides a basis to conclude that the medical evidence has no 
credibility.  Accordingly, while the appellant has submitted 
new evidence in support of her claim, the Board specifically 
finds that this evidence, being fraudulent, is not material 
evidence under 38 C.F.R. § 3.156(a).  Accordingly, the Board 
finds that a reopening of this claim is not warranted.

Even if the Board were to use the evidence submitted by the 
appellant as a basis to reopen her previously denied claim, 
the Board must note that in light of the fraudulent evidence, 
the Board would deny this claim.  In addition, even if the 
Board were to allow the issue certified on appeal, the 
appellant would receive no compensation.



ORDER

As new and material evidence has not been received, the 
application to reopen the claim of service connection for the 
cause of the veteran's death remains denied.


		
	Richard B. Frank
	Veterans Law Judge
	Board of Veterans' Appeals

 

